                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JAMES R. MELL,

                   Petitioner,
                                              CIVIL NO. 2:18-CV-11971
v.                                            HONORABLE PAUL D. BORMAN
                                              UNITED STATES DISTRICT COURT

GREGORY L. SKIPPER,

               Respondent.
________________________________/

       OPINION AND ORDER DENYING THE MOTION FOR
 RECONSIDERATION AND DIRECTING THE CLERK OF THE COURT
      TO TRANSFER THE MOTION FOR A CERTIFICATE OF
 APPEALABILITY (Dkt. # 15) AND THE APPLICATION TO PROCEED
 WITHOUT PREPAYING FEES AND COSTS ON APPEAL (Dkt. # 14) TO
THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

      This Court denied petitioner’s application for a writ of habeas corpus and

further denied him a certificate of appealability or leave to appeal in forma

pauperis. Mell v. Skipper, No. 2:18-CV-11971, 2019 WL 2163134 (E.D. Mich.

May 17, 2019).

      Petitioner has filed a motion for a certificate of appealability and an

application to proceed without prepaying fees and costs on appeal, which this

Court will treat in part as a motion for reconsideration of the Court’s previous

decision to deny a certificate of appealability or leave to appeal in forma pauperis.
                                          1
Petitioner has also filed a Notice of Appeal. (Dkt. # 13).

      For the reasons that follow, the Court denies petitioner’s motion for

reconsideration. The Court orders that petitioner’s motion for a certificate of

appealability and the application to proceed without prepaying fees and costs on

appeal to be transferred to the United States Court of Appeals for the Sixth Circuit.

      E.D.Mich. LR 7.1(h) allows a party to file a motion for reconsideration. In

order for a court to grant a motion for reconsideration, the movant must show (1) a

palpable defect; (2) that misled the court and the parties; and (3) that correcting the

defect will result in a different disposition of the case. Sigma Financial Corp. v.

American Intern. Specialty Lines Ins. Co., 200 F. Supp. 2d 710, 715 (E.D. Mich.

2002). A ‘palpable defect’ is a defect which is considered “obvious, clear,

unmistakable, manifest, or plain.” Id. As a general rule, a court will not grant a

motion for rehearing or reconsideration that merely presents the same issues ruled

upon by the court, either expressly or by reasonable implication. Id.

      This Court previously denied petitioner a certificate of appealability when it

denied the petition for writ of habeas corpus. The Court thus construes the motion

for a certificate of appealability as a motion for reconsideration of the Court’s prior

order to deny a certificate of appealability. See, e.g., Jackson v. Crosby, 437 F. 3d

1290, 1294, n. 5 (11th Cir. 2006). Likewise, the Court construes the application to


                                           2
proceed without prepaying fees and costs on appeal as a motion for reconsideration

of the Court’s prior order to deny him leave to appeal in forma pauperis in this

case. See Pettigrew v. Rapelje, No. 2008 WL 4186271, p. 1 (E.D. Mich. Sept. 10,

2008).

      Petitioner’s motion for reconsideration will be denied, because he is merely

presenting issues which were already ruled upon by this Court, either expressly or

by reasonable implication, when the Court denied the petition for writ of habeas

corpus and declined to issue a certificate of appealability or leave to appeal in

forma pauperis. See Hence v. Smith, 49 F. Supp. 2d 547, 553 (E.D. Mich. 1999).

      The proper procedure when a district court denies a certificate of

appealability is for the petitioner to file a motion for a certificate of appealability

before the appellate court in the appeal from the judgment denying the petition for

writ of habeas corpus or the motion to vacate sentence. See Sims v. U.S., 244 F. 3d

509 (6th Cir. 2001) (citing Fed. R. App. P. 22(b)(1)). Petitioner should direct his

request for a certificate of appealability to the Sixth Circuit. The Court, in the

interests of justice, will order that the motion for a certificate of appealability be

transferred to the United States Court of Appeals for the Sixth Circuit.

      The Court will also order the Clerk of the Court to transfer the application to

proceed without prepaying fees and costs on appeal to the Sixth Circuit. It is well


                                            3
settled that the filing of a notice of appeal transfers jurisdiction over the merits of

the appeal to the appellate court. Workman v. Tate, 958 F.2d 164, 167 (6th Cir.

1992). Petitioner’s notice of appeal divests this Court of jurisdiction to consider

his request that he be permitted to proceed in forma pauperis in the Sixth Circuit

Court of Appeals. See Glick v. U.S. Civil Service Comm’n, 567 F. Supp. 1483,

1490 (N.D. Ill. 1983). Because jurisdiction of this action was transferred from the

district court to the Sixth Circuit Court of Appeals upon the filing of the notice of

appeal, the application would be more appropriately addressed to the Sixth Circuit.

      IT IS HEREBY ORDERED that:

      (1) The motion for reconsideration is DENIED.

      (2) The Clerk of the Court is ORDERED to transfer the Motion for
      Certificate of Appealability (Dkt. # 15) and the Application to Proceed
      Without Prepaying Fees and Costs on Appeal (Dkt.# 14) to the United
      States Court of Appeals for the Sixth Circuit pursuant to 28 U.S.C. §
      1631.

SO ORDERED.


                                         s/Paul D. Borman
                                         PAUL D. BORMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: June 27, 2019




                                            4
